Citation Nr: 1732313	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-33 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 1990 and from March 2006 to November 2006.  He had additional periods of active duty for training and inactive duty training ending in March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for disabilities of the low back, the left and right ankles, and the left and right feet.  He contends that he suffers from current disabilities due to his military service.  

With respect to the ankle and foot claims, he contends that such disabilities are related to basketball injuries that he sustained to the right foot during his active duty service in February 1988 and to the left foot during his Reserve service in June 2004.  (See service treatment records.)  He has also linked current ankle and foot disabilities to strenuous in-service duties involving moving heavy cargo and explosives around for 12-hour shifts.  (See March 2017 Board hearing transcript, pages 9-11.)  

He contends that his back disability originated when he was in Kuwait during Operation Enduring Freedom, as he reported having lower back pain and stiffness following his return from Kuwait.  (See, e.g., September 2007 Report of Medical History.)  He reported to his VA physician that he has had chronic low back pain since his service in "the desert," when he had to put boards under his mattress to level it out.  (See February 2, 2016, VA medical record.)  He also attributes his low back disability to the lifting and loading of ammunition and explosives during service.  (See Board hearing transcript, page 21.)  

The Veteran has not yet had an examination on these claims.  A March 2017 VA medical record notes an impression of lumbar intervertebral disc disorder.  While these records do not diagnose disabilities of the ankles and feet, the Board notes that the record does reflect that the Veteran has frequently sought treatment for ankle pain.  Furthermore, given that the Veteran served in the Southwest Asia Theater of Operations during the Gulf War, he may potentially be eligible for compensation for "chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  

The Board will therefore remand these claims so that the Veteran may undergo a VA examination and an etiology opinion may be obtained for the disabilities at issue.  

The Veteran has had extensive periods of active duty for training and inactive duty training, and his claim involves contentions of current disability due to wear and tear suffered during those periods of service.  The military personnel records in the electronic claims file contain records of the dates of such service.  In order to assist the VA examiner, the AOJ should compile a list of the Veteran's complete dates of service.  This list should be set forth in a memorandum and added to the claims file and should be included for the examiner's review in the VA examination request.  

Finally, the record reflects that the Veteran's VA medical records were last obtained in May 2017.  On remand, any outstanding VA medical records, to include those that were created after VA last obtained the Veteran's records in May 2017, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in May 2017) and associate these records with the claims file.  

2.  Compile a complete list of the Veteran's dates of active duty, active duty for training, and inactive duty training.  These dates can be found in the Veteran's military personnel records in the electronic claims file.  This list should be set forth in a memorandum and added to the claims file and should be included for the examiner's review in the VA examination request.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the nature and etiology of any current low back, left and right ankle, and left and right foot disorders.  The examiner should review the record, to include the memorandum listing the Veteran's complete dates of service.  The examiner should also obtain a complete history from the Veteran and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

 (a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms associated with the Veteran's low back, left and right ankles, and left and right feet, to include his reports of pain.  

(b)  The examiner should opine as to whether or not any such signs and symptoms can be attributed to a known clinical diagnosis.  

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should identify each such known clinical diagnosis and should offer an opinion for each diagnosis as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disorder of the low back, left and right ankles, and left and right feet was caused by or originated from the wear and tear that occurred 

(i) during his active duty service (to include any impact from the performance of his military duties and any extracurricular activities in which he participated during service), and/or 

(ii) in the line of duty during active duty for training or inactive duty training (to include any impact from the performance of his military duties and any extracurricular activities in which he participated during service).

In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran and documented in the service treatment records could have caused any current low back, left and right ankle, and left and right foot disorders.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's low back, left and right ankles, and left and right feet is consistent with the mechanism of injury claimed by the Veteran.  

(d)  If the examiner finds that there is no evidence of any claimed low back, left and right ankle, and left and right foot symptomatology, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms related to the Veteran's low back, left and right ankles, and left and right feet that cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following completion of the above, again review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




